Exhibit 10.41

 

SPECIAL VEHICLE MANUFACTURER CONVERTERS AGREEMENT FOR

BUS

 

THIS AGREEMENT is executed by and between General Motors LLC, a Delaware limited
liability company, whose business office is located in Detroit, Michigan (“GM”),
and Startrans Bus-Supreme Corporation, whose business office is located in 2592
East Kercher Road, Goshen, IN  46526  (“Manufacturer”), and is effective as of
August 1, 2013.

 

Recitals

 

GM is engaged in the business of manufacturing and marketing complete and
incomplete motor vehicles, including trucks, truck chassis and cars
(“Vehicles”); and

 

Manufacturer is engaged in the business of manufacturing and marketing special
bodies and equipment installed on or in Vehicles (Vehicles modified, completed
or altered by Manufacturer are defined as “End Products”) and ultimately sold
through a non-traditional sales channels outside the GM dealer network
(“Distributors”); and

 

Authorized GM dealers (“Dealers”) may acquire End Products from Manufacturer;
and

 

GM and Manufacturer desire that GM sell Vehicles to Manufacturer on a restricted
basis to be sold by Manufacturer to Dealers and then resold to Manufacturer for
making into End Products so as to facilitate the business operations of GM, its
Dealers, the Manufacturer and Distributors, including the accommodation of the
parties’ production schedules to the extent feasible; and

 

Implementation of this Agreement will require, among other things, the
establishment and maintenance of an arrangement between Manufacturer and a
financial institution to finance the purchase of, and facilitate the payment
for, the Vehicles from GM.

 

In reliance on and in consideration of the mutual promises contained in this
Agreement, the parties agree as follows:

 

Article 1: Term of Agreement

 

This Agreement will expire on July 31, 2018, unless earlier terminated
consistent with Article 15.2 below.

 

Article 2:  Agreement to Sell and Purchase Vehicles

 

2.1                               GM agrees to sell to Manufacturer, and
Manufacturer agrees to purchase from GM, Vehicles subject to the terms and
conditions of this Agreement.  By posting on http://www.gmfleet.com, GM has
provided Manufacturer with a copy of its current Special Vehicle Manufacturer
Policy and Procedures Manual (the “Manual”), setting forth the policies and
procedures Manufacturer is required to follow in processing Vehicles under this
Agreement, including policies and procedures governing certain activities which
include but are not limited to Vehicle ordering, repair of Vehicle damage during
transportation and defective parts.  GM reserves the right to change the Manual
at any time.

 

2.2                               The Manual is incorporated by reference into
this Agreement, and all of the provisions contained in the Manual now and in the
future will be deemed to be part of this Agreement.  Manufacturer will follow
the policies and procedures set forth in the Manual in the performance of its
obligations under this Agreement. In case of a conflict between provisions of
the Manual and the terms and conditions of this Agreement, the terms and
conditions of this Agreement will control.

 

1

--------------------------------------------------------------------------------


 

Article 3:  Vehicle Orders; Prices; Financing

 

3.1                               Manufacturer will submit orders to GM for
Vehicles electronically or in such other manner as may be specified by GM. 
There are numerous factors which affect the availability of Vehicles.  GM
reserves to itself absolute discretion in accepting orders and distributing
Vehicles to Manufacturer, and its judgment in such matters is final. 
Manufacturer’s orders for Vehicles are not binding on GM until accepted by GM
and may be canceled by Manufacturer until that time.  An order is accepted by GM
when the Vehicle is released to production.  Manufacturer will be responsible
for ordering Vehicles with emissions systems that comply with the emissions laws
in the states in which the End Products will be sold.

 

3.2                               Prices and other terms of sale applicable to
Vehicles are those set forth at GMPricing.com.  Such prices and terms may be
changed by GM at any time, without prior notice to Manufacturer.  Except as
otherwise provided by GM in writing, such changes will apply to Vehicles not yet
invoiced at the time the changes are effective.  Vehicles ordered under this
Agreement are not eligible for any price protection allowance that otherwise may
have been available on orders submitted directly by a Dealer to GM.

 

3.3                               Manufacturer will establish and maintain a
financing arrangement between Manufacturer and a financial institution for the
purpose of financing the purchase of Vehicles from GM and facilitating the
payment for these Vehicles to GM.  The financial institution must be
satisfactory to GM, in GM’s sole discretion.  Manufacturer must provide to GM a
copy of the agreement between Manufacturer and its financial institution. 
Manufacturer will notify GM in advance of any proposed changes in its financing
arrangements, and proposed changes are subject to review and acceptance by GM. 
Manufacturer and its financial institution will furnish GM with a statement as
to the maximum number of Vehicles that will be financed by the financial
institution at any particular time.  This maximum number of Vehicles is referred
to in this Agreement and the Manual as the “Credit Limit.”  Failure of
Manufacturer to obtain or retain a Vehicle inventory financing arrangement
consistent with this Section 3.3 will result in termination of this Agreement,
pursuant to the terms of Article 15.

 

3.4                               Except for the purposes of financing
Manufacturer’s acquisition of Vehicles, Manufacturer will not grant, nor cause
or permit to arise, any security, lien, or other interest in any part of an End
Product (other than a special body or equipment installed on the Vehicle by
Manufacturer) without GM’s prior written approval.  Manufacturer will promptly
reimburse GM for any money paid by GM to discharge any such adverse lien or
interest, if GM elects or is required to make such a payment.  GM has no
obligation to Manufacturer to make any such payment.

 

3.5                               GM has the right, with or without advance
notice, to examine Vehicles and End Products and Manufacturer’s records relating
to Vehicles and End Products at any time during regular business hours.

 

Article 4:  Handling of Vehicles

 

4.1                               Upon receipt of Vehicles, Manufacturer will
inspect each Vehicle for damage or shortage of parts and will accept custody of,
and execute an appropriate receipt for, each Vehicle.  Manufacturer agrees to
resolve any damage or warranty claims in accordance with the Manual.

 

4.2                               Manufacturer will keep and maintain each
Vehicle delivered to it in safe storage (including, as appropriate, in a defined
area enclosed by an adequate fence and protected by security personnel to the
extent appropriate in that vicinity).  Manufacturer will store Vehicles only at
those locations identified by an address on Exhibit A.

 

2

--------------------------------------------------------------------------------


 

Manufacturer’s obligation is to ensure that Vehicles do not deteriorate from a
like new condition in appearance or quality during the period of Manufacturer’s
control and GM retains the right to inspect Manufacturer’s storage areas upon
reasonable notice.

 

4.3                               Manufacturer will correct all damage or parts
shortages noted upon receipt.  All repairs to any Vehicle must be performed by
an authorized GM dealer.

 

Article 5:  Delivery; Title and Risk of Loss; Insurance

 

5.1                               GM will select the assembly and shipping
locations and the modes of transportation for delivery of Vehicles to
Manufacturer.  Risk of loss will pass to Manufacturer upon delivery by GM to a
carrier (F.O.B. GM’s assembly plant), and actual and legal title will similarly
pass to Manufacturer but with certain restrictions for mutual benefit as further
provided in this Agreement.  GM will purchase on behalf of the Manufacturer,
commercially reasonable insurance coverage for risk of loss or damage to any
Vehicle in transit between GM and the Manufacturer that is not otherwise borne
by the carrier while such Vehicles are in-transit and not yet received by the
Manufacturer.  Delivery will be to Manufacturer’s business premises identified
on Exhibit A, unless GM decides another location is appropriate.  Any claims for
loss or damage to a Vehicle while in the possession of a carrier must be noted
on the delivery receipt and submitted to the Dealer with whom Manufacturer is
dealing.

 

5.2                               Manufacturer’s purchase and possession of
Vehicles under this Agreement is a restrictive purchase and possession for
mutual benefit, and Manufacturer acknowledges that this Agreement is intended to
result in the sale of a Vehicle to Dealer for resale to Manufacturer prior to
any modification or alterations of a Vehicle.  Following an agreement by
Manufacturer with a Dealer for the Dealer’s purchase of a Vehicle, Manufacturer
will notify GM in a manner specified by GM.  Upon such notice, GM will credit
Manufacturer for the original cost of the Vehicle and charge the Dealer for that
Vehicle, in compliance with GM’s normal billing procedures.  Within two days
after invoicing the Dealer, GM will initiate delivery to Dealer of the
Manufacturer’s Statement or Certificate of Origin (“MSO”) for each Vehicle. 
Manufacturer agrees not to perform any modifications or alterations to the
Vehicle until issuance of the MSO.  Manufacturer agrees that after ownership of
each Vehicle has been transferred to Dealer, Manufacturer’s continued possession
of the Vehicle is a bailment for purposes of upfitting and storage only.

 

5.2.1                     GM may elect to allow Manufacturer to pre-build a
limited number of End Products (“Pre-Built End Products”) on Vehicles prior to
re-invoicing those Vehicles to a Dealer.  The number of Pre-Built End Products
is to be determined in GM’s sole discretion, for the express purpose of
satisfying customers’ immediate needs for End Products.  Once GM has approved a
Pre-Built product volume, Manufacturer must receive and keep on file its
financial institution’s approval of Vehicles identified as Pre-Build End
Products.  GM will retain possession of the MSO of any Pre-Built End Product
which GM will transfer to Dealer when Manufacturer releases (reinvoices) the
chassis to the purchasing Dealer.  Manufacturer will bear all risk associated
with the Pre-Built End Products and expressly agrees that GM will have no
obligation to repurchase these Vehicles under any circumstance, including, but
not limited to, termination of this Agreement as initiated by either party.

 

5.3                              Manufacturer will, absent written agreement to
the contrary, be responsible for delivery of End Products to its Distributors
with certification and labeling in accordance with Section 8.1 of this
Agreement.  GM is not responsible for the cost of any work performed by
Manufacturer on any Vehicle.

 

3

--------------------------------------------------------------------------------


 

5.4                               Manufacturer agrees to indemnify and hold GM
harmless from and against any and all claims, causes of action, loss, damage, or
expense, including reasonable attorney fees and expenses incurred from any
litigation, arising from or relating to any claim for injury or property damage
made in connection with the manufacturing, use or marketing of End Products or
with the use, operation or storage of any Vehicle while Manufacturer has title,
custody, possession, or risk of loss under this Agreement.

 

5.5                               Manufacturer will obtain and maintain, at its
sole expense and pursuant to the terms of this Agreement, the following types of
insurance coverage, with minimum limits as set forth below:

 

A.                                    Comprehensive General Liability coverage,
including products, completed operations and contractual liability, at a limit
acceptable to GM but not less than $10,000,000 per occurrence for personal
injury and property damage combined.

 

B.                                    Comprehensive Automobile Liability
covering all owned, hired, and non-owned vehicles at a limit of not less than
$5,000,000 per occurrence for personal injury and property damage combined,
including all statutory coverages for all states of operation.

 

C.                                    Workers Compensation in compliance with
the statutory limits for all states of operation.

 

D.                                    Employers Liability in limits of not less
than $1,000,000 for all states of operation.

 

E.                                     Garage Keepers Legal Liability on a
Direct Primary coverage basis including comprehensive and collision coverage at
a limit equal to at least the highest value of Vehicles in the Manufacturer’s
care, custody and control at any one time.  Coverage must apply to all Vehicles
while in the care, custody or control of Manufacturer and cover any cause of
physical damage on a primary basis without regard to negligence.  (This coverage
should be maintained separate and distinct from coverage available under the
Manufacturer’s finance plan.)

 

F.                                      Manufacturer will annually provide GM
with a certificate of insurance and insurance policy evidencing GM as an
additional insured for all the types of coverage described above, except Workers
Compensation and Employers Liability, for all activities connected with this
Agreement, and stating that the insurance listed above is primary to any
coverage that may be available to GM.  Manufacturer will provide at least thirty
days prior written notice to GM of cancellation, modification, expiration or
material change to any policy and, at that time, will provide GM with a
certificate of insurance and insurance policy for the modified, renewed or
replacement policy.  Such certificate(s) will be in a form acceptable to, and
underwritten by, insurance company (ies) satisfactory to GM.  Neither the
purchase of appropriate insurance coverage by Manufacturer nor the furnishing of
certificate(s) of insurance to GM will release Manufacturer from its respective
obligations or liabilities under this Agreement.  All coverage must be
maintained throughout the duration of this Agreement with the exception of
Comprehensive General Liability coverage referenced in Section 5.5.A above,
which will be maintained for a period of ten years after termination of this
Agreement.

 

4

--------------------------------------------------------------------------------


 

Article 6:  End Product Demonstrators; Show and Event End Products

 

6.1                               In some cases, Manufacturer may seek to loan
an End Product to Dealer(s) for demonstration purposes and/or to GM for static
display at a show or event, without reaching an agreement with Dealer or GM for
the purchase or sale of the End Product and without the Manufacturer reporting
the End Product or Vehicle to GM as “Sold.”  GM, in its sole discretion, may
approve Manufacturer’s use of a limited number of such End Products for
demonstrator services (“Demo End Product” or “Demo”) to support the
Manufacturer’s marketing of End Products to Dealers and at shows and events. 
GM, in its sole discretion, will specify the number of Demos that Manufacturer
may have in use at any one time. Manufacturer must enter the Demo End Product
into the GM Demo program service, in accordance with GM’s then standard
requirements, which may change from time to time, for a specified minimum days
service (the “Demo Period”).  Additionally, if a Demo is loaned to GM for static
display at a show or event, any such loan must be in accordance with GM’s then
standard requirements for show and event Demos loaned to GM, which may change
from time to time.  Manufacturer must execute a  Loan of  Upfit Vehicle(s) by
SVM Terms and Conditions and Vehicle Receipt.

 

6.2                               GM will retain the MSO of Vehicles
incorporated into Demo End Products enrolled in the Demo program, pending its
restricted sale to a Dealer at the end of the Demo Period.  Manufacturer will
make every effort to “pre-sell” the Demo to a GM Dealer before the end of the
Demo Period.

 

6.3                               Except as expressly provided in this
Article 6, all the terms and conditions of this Agreement, including but not
limited to title, risk of loss, labeling, certification,  indemnification and
insurance, will apply to the Demo End Product.  Manufacturer will be responsible
for all costs related to the Demo End Products, including tax, title,
registration, fuel, maintenance, mileage, wear and tear, licensing fees, and
insurance for the Demo End Product.

 

Article 7:  Upfitting; Standard of Workmanship

 

7.1                               Manufacturer will not alter any Vehicle,
install any body or equipment on any Vehicle, or remove any Vehicle from its
business premises where originally delivered, prior to:

 

a.                                      Approval by GM of Manufacturer’s
financial institution for Demos, Show and Event End Products and Pre-built
inventory; or

b.                                      For all other Vehicles, sale of such
Vehicle(s) by Manufacturer to a Dealer as provided in this Agreement, with
notice provided to GM.

 

7.2                               To the extent possible, Manufacturer will
process Vehicles delivered under the terms of this Agreement on a first-in,
first-out basis.

 

7.3                               Manufacturer will use its best skills and
judgment and will perform all work on its premises (unless an alternate location
to perform the work has been approved by GM in writing) in accordance with the
highest professional standards of workmanship, Manufacturer will exercise due
care to ensure that all work it performs is free from defects in design,
materials, and workmanship.  Manufacturer will employ or retain persons with
appropriate technical competence for the work being performed.  GM may provide
technical information about Vehicles to assist Manufacturer, but Manufacturer
will control and bear full responsibility for the design and manufacture of the
End Product.  Installations or alterations to the original equipment
vehicle/chassis as distributed by GM are not covered by General Motors New
Vehicle Limited Warranties.  The Manufacturer is solely responsible for
warranties on the body or equipment and any alterations (or any effect of the
alterations) to all the parts, components, systems or assemblies installed by GM
on the original equipment vehicle/chassis.  Further, GM is

 

5

--------------------------------------------------------------------------------


 

not responsible for the safety or quality of design features, materials, or
workmanship of any alterations made by or on behalf of the Manufacturer.

 

7.4                               Manufacturer acknowledges that the reputation
of GM and its products may be affected by the quality, reliability, and
durability of Manufacturer’s products and its conduct in the marketplace.  GM
may provide Manufacturer with process guidelines and other information for
improving End Product quality, reliability and durability, and provide to
Manufacturer an assessment of its processes.  Manufacturer is responsible for
selecting and implementing processes which meet customer expectations for
quality, reliability, and durability.

 

Article 8: Compliance with Applicable Laws

 

8.1                               Manufacturer will comply with all federal,
state, and local laws, regulations, and standards in performance of its work. 
Manufacturer acknowledges its legal responsibility insofar as it is the
manufacturer of an End Product and agrees to certify, label and warrant its
contribution to the End Product in compliance with applicable laws, including
but not limited to warranty laws and Federal Motor Vehicle Safety Standards. 
Further, Manufacturer agrees to cooperate with GM in achieving compliance with
applicable laws and regulations.  Manufacturer will comply with and maintain a
copy of the “Document for Incomplete Vehicles” supplied by GM with certain
Vehicles, maintain a record of the name and address of the first retail
purchaser of each End Product and make such information available to GM at the
times and in the manner specified by GM.  Manufacturer will be responsible for
ensuring that End Products are sold to first retail purchasers in compliance
with federal and state emissions laws and federal fuel economy laws. 
Manufacturer will refer GM’s annual letter to Dealers and upfitters for guidance
concerning compliance with emissions laws.

 

8.2                               Manufacturer will promptly notify GM of any
real or potential defect in the End Products and is responsible for reporting
under the federal Transportation Recall Enhancement Accountability And
Documentation (T.R.E.A.D.) Act.  If Manufacturer believes that there is an
emission-related defect or failure in the End Products, Manufacturer will
promptly notify GM and GM and the Manufacturer will exchange information and
will consult with each other with respect to the need and advisability of either
or both filing an emission report to the appropriate government agencies.

 

8.3                               Manufacturer agrees to indemnify, and to
defend against and hold GM harmless from any claims, suits, loss, damage or
expense, including settlements, judgments, expert fees, and attorney fees,
resulting from or related to any actual, potential, or threatened claim, action,
complaint, or proceeding against GM for, without limitation, any unauthorized
use of any trademark, patent, process, idea, method, or device by Manufacturer
in connection with modifications or additions made by or for Manufacturer
(including those modifications or additions made by Manufacturer with assistance
provided by GM under Section 7.3 above).

 

8.4                              Even if not required by law, Manufacturer will
affix a properly located Information Label, consistent with Federal Motor
Vehicle Safety Standards, to each End Product for either an altered or completed
vehicle, according to the specifications established by the National Highway
Traffic Safety Administration.  Manufacturer will also comply with the
requirements of the Automobile Information Disclosure (Monroney) Act and the
Energy Policy and Conservation Act, as applicable.  If Manufacturer’s work
affects the information contained on the window label placed on the Vehicle by
GM, Manufacturer will apply its own additional label with appropriate disclosure
or updated information.  Nothing in this Section will relieve Manufacturer of
its obligation to comply with all applicable laws as specified in Section 8.1.
of this Article.

 

6

--------------------------------------------------------------------------------


 

Article 9:  New Vehicle Preparation; Vehicle Warranty and Campaign Corrections
by Manufacturer

 

9.1                               Manufacturer agrees to offer and maintain a
viable competitive warranty for Dealers and consumers, for warranty work to be
performed, that is equal in duration and in every other aspect, to the warranty
provided by GM for the applicable chassis model year new Vehicle and powertrain
warranties.  Manufacturer must maintain, through Dealers and others at
Manufacturer’s discretion, a system of convenient warranty corrections for
consumers and make available to Dealers service replacement parts for warranty
and non-warranty service for a reasonable period of time after End Products are
sold to consumers.  Should chassis service/repairs be required due to the
Manufacturer’s alterations, such repairs/service must be covered under the
Manufacturer’s warranty for a term equal in duration, and in every other aspect,
to the warranty provided by GM for the applicable chassis model year new Vehicle
warranties.

 

9.2                               Needed Vehicle warranty repairs and special
policy repairs and adjustments, and campaign corrections required by GM, in GM’s
sole discretion, must be performed by an authorized GM dealer.  Such services
may be performed on Vehicles prior to upfitting so long as the upfitting will
not impact either directly or indirectly the Vehicle components or systems
affected by the services.  Otherwise, such services will be performed after
upfitting but before the End Products leave Manufacturer’s or Manufacturer’s
Distributor’s possession.  Manufacturer will make End Products available to a GM
dealer in such fashion as to facilitate the performance of services.

 

9.3                               The written warranty provided with each
Vehicle (the “New Vehicle Warranty”) contains the only GM warranty applicable to
such Vehicle or related End Product, and GM neither assumes nor authorizes
anyone to assume for GM any other obligation or liability in connection with
such Vehicle or related End Product.  In particular, GM does not assume, and
hereby disclaims, any warranty or other liability or obligation, INCLUDING ANY
IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE AND ANY
PRODUCT LIABILITIES BASED UPON NEGLIGENCE OR STRICT LIABILITY, to Manufacturer,
except if Manufacturer becomes an owner of a Vehicle, and then only to the
extent of the New Vehicle Warranty.  Manufacturer will ensure that the New
Vehicle Warranty and other product information intended for the consumer are
placed in the End Product and remain with it when it leaves the custody of the
Manufacturer and the Manufacturer’s Distributors.  Manufacturer will also ensure
that Manufacturer’s written warranty and other product information intended for
the consumer are placed in the End Product and remain with it when it leaves the
custody of the Manufacturer and the Manufacturer’s Distributors.

 

9.4                               Without limiting the foregoing, GM makes no
warranty that any Vehicle is or will continue to be suitable to become an End
Product.  Manufacturer acknowledges that GM may alter the design of any of its
product lines at any time, in GM’s sole discretion, which alteration may impact
Manufacturer’s ability to use Vehicles to produce the End Products.

 

Article 10:  Recall Campaigns; Product Liability

 

10.1                        In the event of a recall campaign by GM,
necessitated by a defect or nonconformity in a Vehicle or End Product for which
Manufacturer is responsible, in whole or in part, Manufacturer will reimburse GM
the direct costs, expenses and any penalties which may be incurred in connection
with such recall campaign, with the understanding that the portion of such
direct costs, expenses and penalties to be borne by Manufacturer will be
proportional to the degree to which the defect or non-conformity of
Manufacturer’s work caused the recall.  Prior to GM or Manufacturer performing
any recall campaign for which GM or Manufacturer expects reimbursement, GM and
Manufacturer will exchange information and will consult with each other with
respect to

 

7

--------------------------------------------------------------------------------


 

the need and advisability of such a recall; provided, however, that the final
decision as to whether or not to have such a recall will, in every instance,
rest with GM in its sole discretion.

 

10.2                        With respect to any actual, potential, or threatened
claim, action, or proceeding initiated by a third party (the “Claim”),
regardless of whether such Claim is based on strict liability, negligence,
warranty, or other theory (“Product Liability”), relating to any aspect of
Manufacturer’s work, each of the parties to this Agreement will (a) communicate
and cooperate with the other and, if necessary, the appropriate insurance
carrier, to the fullest extent reasonably possible in investigation of the facts
and circumstances surrounding the Claim and in any litigation involving the
Claim; (b) refrain from knowingly taking any position adverse to the interests
of the other party to this Agreement; and (c) not, except in enforcement of the
rights under this Agreement, institute any claim, action, or proceeding, whether
by cross-complaint, third party complaint, interpleader, or otherwise, against
the other party to this Agreement.

 

10.3                        With respect to any Product Liability or related
liability, costs, and expense under this Article, the following are applicable:

 

a.                                      Any settlement or payment to satisfy an
adverse judgment in any Claim will be apportioned to GM and Manufacturer based
upon such judgment or, if there is no judgment or it is not definitive as to
causation, each party’s liability (as determined by Article 12 ); and

 

b.                                      GM and Manufacturer will bear their
respective costs and expenses incurred in connection with their cooperation in
investigation and litigation, including those costs incurred for the production
of documents and answering of other discovery.

 

10.4                        In the event a Product Liability Claim is brought
against GM or Manufacturer relating to the other’s work, each party will
promptly forward to the other party every summons and complaint and every other
court document received by it; and if the other party is named a party in the
action, in no event will either party take any action toward settlement without
prior notification to the other party of such proposed action followed by a
reasonable period of time to allow the other party to respond to such
notification.

 

Article 11:  GM Trademark Usage

 

11.1                        During the term of this Agreement, Manufacturer is
granted a royalty-free, non-exclusive right and license to display the GM
Fleet & Commercial authorized logo as depicted in Exhibit “B” (the “Mark”). 
This Mark may be used only in communications with Dealers, provided that the
following disclosure language appears prominently and in close proximity to the
Mark: “GM Special Vehicle Manufacturer means Manufacturer orders and receives
vehicles directly from GM, agrees to maintain $10,000,000 product liability
coverage, and agrees to comply with applicable government safety regulations. 
Manufacturer and not GM is responsible for FMVSS certification of the Modified
or Upfitted Vehicle.” The Mark may not be used on or in any End Product, on any
End Product labeling, or on any communications with, or materials intended for,
the end user.  Manufacturer will not have any other right to use any GM Marks.  
Notwithstanding the foregoing, Manufacturer is not required to remove any Marks
that are pre-installed on any Vehicle received by it from GM.

 

11.2                        The Mark may be used only to convey to Dealers and
end users that the Manufacturer (1) can order Vehicles directly from GM, (2) can
be shipped Vehicles directly from GM, (3) has a direct transmittal and billing
relationship with GM, and (4) meets GM insurance requirements

 

8

--------------------------------------------------------------------------------


 

applicable to special vehicle Manufacturers.  The Mark cannot under any
circumstances be used to state or imply that GM endorses, approves or authorizes
in any way the End Products of Manufacturer.  For example, Manufacturer will not
use phrases such as “GM Authorized”,”GM Approved”, or any similar terms or
phrases where the use of GM’s trademark, or similar statements, may cause
confusion to end users or dealers about the nature of GM’s limited relationship
with Manufacturer.

 

11.3                        Other than as set forth in Sections 11.1 and 11.2,
Manufacturer is not authorized or licensed to use any GM source identifiers in
association with the promotion or offering of their services to Manufacturer’s
distributors or end users.  GM source identifiers include trademarks, trade
dress, website URLs, rights of publicity, and other intellectual property owned
by GM that evoke GM, and GM’s related products and services.

 

11.4                        Manufacturer acknowledges that the Proprietary Marks
(defined as the various trademarks, service marks, names and designs used in
connection with General Motors products and services) are the sole and exclusive
property of GM.  Manufacturer and/or its customers will not, at any time, do or
suffer to be done any act or thing which will in any way impair the rights of GM
with regard to the Proprietary Marks.  In particular, Manufacturer will not use,
cause, or permit to be used, any of the Proprietary Marks on any goods or in
conjunction with any services, except as provided to it by GM under this
Agreement.  Moreover, Manufacturer will not use the Proprietary Marks to incur
any obligations or indebtedness on behalf of GM.

 

11.5                        Manufacturer will not apply to register or maintain
a registration for any Proprietary Marks either alone or as part of another
mark, including internet domain name without GM’s prior written approval. 
Manufacturer will not take any action that may adversely affect the validity of
the Proprietary Marks or the goodwill associated with them.

 

11.6                        Manufacturer agrees to purchase and sell goods
bearing Proprietary Marks only from parties authorized or licensed by GM.  The
Proprietary Marks may not be used as part of the Manufacturer’s name without the
express written permission of GM.

 

11.7                        Manufacturer agrees to change or discontinue the use
of any Proprietary Marks upon GM’s request.  Manufacturer agrees that no company
owned by or affiliated with Manufacturer or any of its owners may use any
Proprietary Mark to identify a business without GM’s prior written permission.

 

11.8                        Manufacturer agrees to maintain reasonable and
adequate records to allow GM to verify Manufacturer’s compliance with all
obligations under this Agreement.

 

Article 12:  Indemnification; Dispute Resolution

 

12.1                        In addition to Manufacturer’s other obligations in
this Agreement, if a suit or other proceeding is commenced relating to any
aspect of Manufacturer’s work, including any portions of a Vehicle affected by
Manufacturer’s work, Manufacturer agrees to hold GM harmless and indemnify GM
completely from product liability losses.  Each party will retain the right to
conduct its own defense to such suit or proceeding.

 

12.2                        In the event of a breach of any obligation contained
in this Agreement, the breaching party will indemnify the nonbreaching party for
any damage, cost, and expense, including reasonable attorney fees, suffered by
the nonbreaching party due to the breach.

 

12.3                        If it cannot be determined whether, or the extent to
which, a settlement of or judgment in a Claim or a recall campaign was based on
an aspect of Manufacturer’s work or on another part in a Vehicle that plaintiff
alleged was defective, then either party may

 

9

--------------------------------------------------------------------------------


 

submit the matter to binding arbitration in order to determine the relative
percentage allocable to each party.  Such disputes will be finally settled under
the Rules of the American Arbitration Association, provided that the arbitration
will not occur until after the conclusion of the Claim.  There will be three
(3) arbitrators, one appointed by GM and one appointed by Manufacturer, with the
third arbitrator appointed by the other two.  Administrative costs of the
arbitration will be shared equally but GM and Manufacturer will be responsible
for their own costs and expenses including, but not limited to, attorneys’ fees
and expert witness fees.

 

Article 13: Periodic Business Review

 

13.1                        Each calendar year, Manufacturer will submit the
following to GM:

 

(a)                                 A current certificate of insurance as
provided under Section 5.5.F above; and

(b)                                 An updated and completed SVM Business
Information Update Form, which will be provided to Manufacturer by GM from time
to time.

 

13.2                        Manufacturer agrees to meet with a GM representative
periodically to complete a GM Special Vehicle Manufacturer Business Assessment
form, which will be provided to Manufacturer by GM from time to time.

 

13.3                        If Manufacturer fails to provide (a) the information
required in Section 13.1 or (b) the certificate of insurance and insurance
policies as required under Section 5.5.F, GM may suspend any shipment of
Vehicles to Manufacturer or terminate this Agreement, as provided below.

 

Article 14: Distribution of Vehicles in US; Export Controls

 

14.1                        Vehicles sold to Manufacturer under this Agreement
are for distribution in the 50 United States, and the District of Columbia
(“U.S.”),  Puerto Rico, or Guam.  It is a material breach of this Agreement for
Manufacturer to sell, cause or arrange to be sold End Products or new Vehicles
for resale or principal use outside the U.S., Puerto Rico, or Guam. 
Manufacturer agrees that it will not sell any Vehicles or End Products in or
into the U.S. which were not originally manufactured for sale and distribution
in the United States.

 

14.2                        Manufacturer agrees that the products, software or
technical data supplied by GM under this Agreement are subject to the export
control laws and regulations of the U.S.  Manufacturer will comply with such
laws and regulations and agrees not to export, re-export or transfer such
products, software or technical data contrary to U.S. export laws and
regulations.  Furthermore, Manufacturer agrees that it will not export,
re-export or otherwise transfer the products, software or technical data
supplied under this Agreement to: (a) any country subject to U.S. sanctions;
(b) any party for a prohibited military end-use or to a prohibited military
end-user; (c) any party that is engaged in missile, nuclear, biological or
chemical weapons end-uses; or (d) any party on any of the U.S. Government’s
various lists of restricted parties.

 

14.3                       Manufacturer’s obligations under this Article will
survive the expiration or termination of this Agreement.

 

Article 15:  Termination

 

15.1                        This Agreement will expire at the end of the term
specified above without further notice unless terminated earlier as specified
below in this Article.

 

10

--------------------------------------------------------------------------------


 

15.2                        This Agreement may be terminated prior to the end of
the term by either party at any time with written notice to the other party. 
Written notice of termination will be delivered personally or by certified mail,
return receipt requested; termination will be effective at the end of the third
business day after the day of receipt of such written notice or at such later
time as may be set forth in such notice.

 

15.3                        If this Agreement is terminated by GM, Manufacturer
may sell to a Dealer any or all Vehicles acquired by Manufacturer under this
Agreement that have not yet been converted into End Products.  Manufacturer must
notify GM of its intent to have Dealer purchase any such Vehicles no later than
five (5) business days after termination of this Agreement.  The net purchase
price for each such Vehicle will be the Dealer invoice price at which GM would
have sold such Vehicle to Dealer on the date of GM’s invoice to Manufacturer
inclusive of any discounts or allowances (including model close-out allowance,
if applicable) that might have been available to such Dealer.  Unless otherwise
agreed in writing, such purchase price will be paid to GM by certified check or
bank check delivered not later than the third business day after GM notifies
Manufacturer of the purchase price of any such Vehicles.  In the alternative,
and at GM’s discretion, GM will retake possession of Vehicles in Manufacturer’s
custody and credit Manufacturer for Manufacturer’s original purchase price from
GM.  Manufacturer may complete any End Products that are currently in process at
the time of termination.

 

15.4                        If this Agreement is terminated by Manufacturer,
Manufacturer will, prior to the effective date of termination, have a Dealer
purchase outright, all Vehicles in its custody that have not yet been converted
into End Products, or, for demonstrator or show and event units, purchase
outright those Vehicles in accordance with the terms of Section 5.2; provided,
however, that GM, at its option, may retake possession of any or all Vehicles
that are not in process of or have not been converted to End Products and
(a) credit Manufacturer for Manufacturer’s original purchase price from GM, and
(b) charge Manufacturer the lesser of the expense incurred by GM to redistribute
such Vehicles or the destination charge applicable to similar units delivered to
any authorized GM dealer or other Manufacturer at GM’s sole discretion, near
Manufacturer’s business premises.  Manufacturer may complete any End Products
that are currently in process at the time of termination.

 

15.5                        GM will have a reasonable period, and in any event
not less than thirty days from the date of termination, in which to remove
Vehicles from Manufacturer’s premises if GM decides to retake possession of any
Vehicles, and Manufacturer’s obligation under this Agreement in connection with
safekeeping Vehicles in its possession will continue during such period.

 

15.6                        If GM retakes possession of any Vehicles under this
Article, the terms of this Agreement will not apply to any Vehicles upon which
Manufacturer has installed bodies or other equipment, or that are not in a new
and unused condition or have missing parts or components.

 

15.7                        If this Agreement is terminated, any and all funds
in the Manufacturer’s Tiered Volume account, addressed in Article 16, will
revert to GM.

 

Article 16:  Tiered Volume Incentive

 

16.1                        To incentivize Manufacturer to increase sales
volumes of eligible GM Vehicles, GM may in its sole discretion provide a tiered
volume incentive in an amount to be determined each model year (the “Tiered
Volume Incentive”).

 

16.2                        This Tiered Volume Incentive will be accumulated by
GM for eligible Vehicles released to Dealers from September 1 through August 31,
until further notice.  The Tiered

 

11

--------------------------------------------------------------------------------


 

Volume Incentive fund will be paid to the Manufacturer’s open account twice a
year (typically early Spring and early Fall) unless GM notifies the Manufacturer
otherwise.

 

16.3                        Until the Tiered Volume Incentive is actually paid
to the Manufacturer, it remains the sole property of GM.  GM has the right to
recoup, setoff or deduct from the Tiered Volume Incentive any amounts due or to
become due (whether matured, contingent or liquidated) from Manufacturer to GM
or its subsidiaries.  If this Agreement is terminated, any and all funds in the
Tiered Volume Incentive account will not be paid to Manufacturer.

 

16.4                        GM reserves the right to cancel, amend or revoke the
Tiered Volume Incentive at any time, at GM’s sole discretion, and upon thirty
(30) days written notice.

 

Article 17:  General Terms

 

17.1                        This Agreement and related agreement(s) are valid
only if signed by duly authorized representatives of Manufacturer and GM.

 

17.2                        No waiver or modification of any term of this
Agreement or creation of additional terms will be valid or binding upon GM
unless made in writing and executed on GM’s behalf by a Manager in General
Motors’ Fleet & Commercial Operations.  The failure by either party to enforce
any term of this Agreement at any future time will not be considered a waiver of
any right or remedy available under this Agreement or by law.

 

17.3                        This Agreement does not make either party the agent
or legal representative of the other for any purpose whatsoever, nor does it
grant either party authority to assume or create any obligation on behalf of or
in the name of the other.  No fiduciary obligations are created by this
Agreement.

 

17.4                        This Agreement (i) contains the entire understanding
of the parties relating to these subjects, (ii) supersedes all prior statements,
representations and agreements, and (iii) cannot be amended except by written
instruments signed by all parties.  Without limiting the foregoing, the parties
agree that, if Manufacturer is currently a party to a Special Vehicle
Manufacturer Converters Agreement with GM, such previous agreement is hereby
terminated and of no further force or effect. The parties represent and agree
that, in entering into this Agreement, they have not relied upon any oral or
written agreements, representations, statements, or promises, express or
implied, not specifically set forth in writing in this Agreement. The parties
expressly waive application of any law, statute or judicial decision allowing
oral modifications, amendments or additions to this Agreement.  Any and all
modifications to the Agreement require a writing signed by the parties.

 

17.5                        This Agreement is governed by and construed in
accordance with the laws of the State of Michigan as if entirely performed
there, without regard to the conflicts of law and its related principles.

 

17.6                        Any notice required or permitted to be given by
either party under or in connection with this Agreement, with the exception of
notice required under Article 15.2, will be in writing and will be deemed duly
given when personally delivered or sent by mail, or by expedited courier
service, by cable, or facsimile to the addresses indicated in the SVM Business
Information Update Form, unless otherwise agreed to by the parties.

 

17.7                        All monies or accounts due Manufacturer from GM
under this Agreement will be considered net of any indebtedness of Manufacturer
to GM, including its subsidiaries, and GM may, at its election, recoup, setoff
or deduct any indebtedness of Manufacturer

 

12

--------------------------------------------------------------------------------


 

or Manufacturer’s financial institution to GM against any monies or accounts due
to Manufacturer from GM.

 

17.8                        Manufacturer may not assign or delegate this
Agreement or any of its obligations under this Agreement without the prior
written consent of GM.

 

17.9                        This Agreement is not enforceable by any third
parties and is not intended to convey any rights or benefits to anyone who is
not a party to this Agreement.

 

17.10                 If any term of this Agreement is invalid or unenforceable
under any statute, regulation, ordinance, executive order or other rule of law,
such term will be deemed reformed or deleted, but only to the extent necessary
to comply with such statute, regulation, ordinance, order or rule, and the
remaining provisions of this Agreement will remain in full force and effect.

 

17.11                Manufacturer agrees to keep any information provided by GM
pursuant to this Agreement confidential and to only use such information in the
creation of End Products and for no other commercial use.

 

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Agreement on the dates set forth below:

 

 

MANUFACTURER NAME:

GENERAL MOTORS LLC

Startrans Bus-Supreme Corporation

Fleet and Commercial Operations

 

 

Code(s): 59915

 

 

 

 

 

 

 

 

 

By:

/s/ Mark Weber

 

By:

/s/ Susan Jagoda

 

 

 

 

 

 

 

 

Name:

Mark Weber

 

Name:

Susan Jagoda

 

 

 

 

 

 

 

 

Title:

President CEO

 

Title:

Manager, Comml. Prod/Specialty Vehicles

 

 

 

 

 

 

 

 

Date:

9/13/2013

 

Date:

9/14/2013

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TO

 

SPECIAL VEHICLE MANUFACTURER CONVERTERS AGREEMENT

BUS

 

Agreement applies to all models of Vehicles available through General Motors
Fleet and Commercial Operations which are shipped under this Agreement.

 

Vehicles delivered to Manufacturer will be stored at the following locations,
and no others:

 

1

2581 East Kercher Road, Goshen, IN 46528-7556

2

 

3

 

4

 

5

 

 

 

MANUFACTURER NAME:

GENERAL MOTORS LLC

Startrans Bus-Supreme Corporation

Fleet and Commercial Operations

 

 

Code(s): 59915

 

 

 

 

 

 

 

By:

/s/ Mark Weber

 

By:

/s/ Susan Jagoda

 

 

 

 

 

 

 

 

Name:

Mark Weber

 

Name:

Susan Jagoda

 

 

 

 

 

 

 

 

Title:

President CEO

 

Title:

Manager, Comml. Prod/Specialty Vehicles

 

 

 

 

 

 

 

 

Date:

9/13/2013

 

Date:

9/14/2013

 

14

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TO

 

SPECIAL VEHICLE MANUFACTURER CONVERTER AGREEMENT

 

GM Fleet & Commercial Authorized Logo

 

[g29251ke03i001.jpg]

 

Usage limited as stipulated in Article 11

 

15

--------------------------------------------------------------------------------